ACCEPTED
                                                                               12-14-00212-CV
                                                                    TWELFTH COURT OF APPEALS
                                                                                TYLER, TEXAS
                                                                          2/5/2015 10:48:35 AM
                                                                                  CATHY LUSK
                                                                                        CLERK

                      CAUSE NO. 12-14-00212-CV

              IN THE TWELFTH COURT OF APPEALS FILED IN
                    TYLER, STATE OF TEXAS  12th COURT OF APPEALS
                                                TYLER, TEXAS
                                                       2/5/2015 10:48:35 AM
                                                            CATHY S. LUSK
ROBERT ROBINSON,                        §                       Clerk
    Appellant,                          §
                                        §
v.                                      §       Cause No. 12-14-00212-CV
                                        §
WELLS FARGO BANK, N.A.,                 §
   Appellee.                            §


      Appeal from the County Court at Law of Cherokee County, Texas

                     Trial Court Cause No. CV 9282




     APPELLEE'S MOTION TO EXTEND TIME TO FILE BRIEF




                                       Melissa A. McKinney
                                       BARRETT DAFFIN FRAPPIER
                                       TURNER & ENGEL, LLP
                                       State Bar No. 24041451
                                       melissmc@bdfgroup.com
                                       15000 Surveyor Blvd., Suite 100
                                       Addison, Texas 75001
                                       (972) 341-0995 (Telephone)
                                       (972) 341-0734 (Facsimile)
                                       ATTORNEYS FOR APPELLEE
                           CAUSE NO. 12-14-00212-CV

                   IN THE TWELFTH COURT OF APPEALS
                         TYLER, STATE OF TEXAS


ROBERT ROBINSON,                                §
    Appellant,                                  §
                                                §
v.                                              §         Cause No. 12-14-00212-CV
                                                §
WELLS FARGO BANK, N.A.,                         §
   Appellee.                                    §


        APPELLEE'S MOTION TO EXTEND TIME TO FILE BRIEF

To the Honorable Court:

      Appellee requetst that the Court extend time for filing of its brief under

Rules of Appellate Procedure 10.5(b), 38.6(d), and all other applicable Rules, and

in support of this motion would show:

       1.    Due date of Brief. According to the Court's website, Appellee's Brief

was designated as "not filed" January 20,2015. Appellant hereby seeks to have the

due date of its brief extended to February 5,2015.

      2.     Extension of Time Sought: Appellee has not sought a prevlOus

extension of time to file its brief and asks the Court to grant it an extension of time.

Appellee is contemporaneously filing its Brief with this Motion. Appellee

counsels' records show that Appellant's Brief was imaged into their electronic file


APPELLEE'S MOTION TO EXTEND TIME TO FILE BRIEF                                    Page 1
on December 31, 2014 at 5:31 pm. However, based on the Certificate of Service

incorporated into Appellant's Brief, counsel believes the Brief was received

sometime before December 31,2014. At the time Appellant's Brief was scanned

into Appellee's electronic file, there was no supporting calendar entry to ensure

any deadlines were reviewed or determined. During the month of January,

Appellee's Counsel had multiple trial settings and hearings that delayed reviewing

the Court's calendar to calculate the deadline from the time of Appellant's Brief.

The extension of time should not prejudice Appellant as it does not hamper any

responsive Brief.

      3.     Prayer:       F or these reasons, Appellee requests the Court grant an

extension of time until February 5,2015 to file its Brief.

                                              Respectfully submitted,

                                              BARRETT DAFFIN FRAPPIER
                                              TURNER & ENGEL, LLP

                                              /s/ Melissa A. McKinney
                                              Melissa A. McKinney
                                              State Bar No. 24041451
                                              melissmc@mhalegalservices.com
                                              15000 Surveyor Boulevard, Suite 100
                                              Addison, Texas 75001
                                              972-341-0955 (Telephone)
                                              972-341-0734 (Fax)
                                              ATTORNEYS FOR APPELLEE




APPELLEE'S MOTION TO EXTEND TIME TO FILE BRIEF                               Page 2
                     CERTIFICATE OF CONFERENCE

      I hereby certify that I attempted to confer with Appellant Robert Robinson
during the afternoon of January 29, 2015. However, during each attempt to call
Appellant, the phone line rang as a fast busy signal. Therefore, this Motion is
being presented to the Court as opposed.

       Additionally, when Appellee's Counsel attempted to confer with Appellant
Robert Robinson regarding a prior Motion, Counsel also received a fast busy
signal. Appellee's Counsel will attempt to confirm if there is an issue with
Counsel's telephone system that is causing an issue with contacting Appellant and
supplement if any information is gathered.

                                           /s/ Melissa A. McKinney
                                           Melissa A. McKinney


                        CERTIFICATE OF SERVICE


      On this 5th day of January 2015, a true and correct copy of Appellee's Brief
was served upon Appellants' counsel in accordance with the provision of the Texas
Rules of Appellate Procedure.

"iaC~#71969008911503136496
Robert Robinson
16897 Pine Lane
Flint, Texas 75762

                                           /s/ Melissa A. McKinney
                                           Melissa A. McKinney




APPELLEE'S MOTION TO EXTEND TIME TO FILE BRIEF                              Page 3